DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on September 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2020/0091778).
With respect to claim 1, Liao discloses an external network connection device (fig 2, 5-6, item 20; par 35-70) for use with a dwelling (see fig 1; par 2), an indoor network communication device (10), a service provider server (par 43; the internet service provider that provides the dwelling with internet access), and a communication channel (inherent), the dwelling having an external wall (30), the indoor network communication device being affixed to an internal side of the external wall (par 56-57) and being configured to wirelessly emit a data signal through the external wall and to wirelessly emit a power signal through the external wall (see fig 2 and 6A; par 68), the service provider server being configured to provide a service flow via the communication channel (the Internet Service Provider provides data that passes through an Ethernet connection and is processed and converted into a wirelessly data signal by the indoor network; data inherently exists on a generic “channel”), said external network connection device (20) comprising: 
a housing (par 57); 
a location indicator (120; par 38, 70; Liao discloses the indicator can also be on 20) disposed on said housing; 
a data receiver (230) configured to wirelessly receive the data signal through the external wall; 
a power receiver (240) configured to wirelessly receive the power signal through the external wall and to power said external network connection device via the received power signal; 
an electromagnetic signal detector configured to detect at least one of the data signal and the power signal at an external side of the external wall and to generate a directional indication signal based on location of the detected at least one of the data signal and the power signal (par 43, 70); and 
a fastening mechanism configured to fasten the housing to the external side of the external wall (par 56), 
wherein the location indicator is configured to indicate a location of the electromagnetic signal at the external side of the external wall (par 43, 70).  
The Examiner notes that the claim does not explicitly define a connection between the electromagnetic signal detector and the location indicator.  The electromagnetic signal detector is configured to “generate a directional indication signal”, but there is no indication in the claim that this signal is ever sent to (or received by) the location indicator to control how it informs the user of the present alignment condition. 
Liao discloses a system that wirelessly transfers power and data between a dwelling interior and exterior.  The exterior includes a housing and an alignment indicator.  The alignment indicator uses the received signal strength to determine misalignment and informs the user through visual or audio feedback.  
With respect to claim 2, Liao discloses said electromagnetic signal detector is further configured to generate a second directional indication signal based on the detected at least one of the data signal and the power signal over the external side of the external wall when said housing is moved from a first position on the external side of the external wall to a second position on the external side of the external wall (par 43, 70).  The Liao indicate illuminates a display or sounds an audio device to indicate misalignment.  This includes a first signal for a first misalignment at a first location and a second signal for a second misalignment at a second location.  
With respect to claims 3-4, Liao discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-2, respectively.  
With respect to claims 5-6, Liao discloses the non-transitory, computer-readable media having computer-readable instructions stored thereon, capable of being read by an external network connection device, as recited in claim 1, to perform the recited method steps, as discussed above in the art rejections of claims 1-2, respectively.  Liao’s external network connection device is autonomous.  It wirelessly receives power/data, detects electromagnetic signal strength, determines (mis)alignment, and activates a location indicator without human intervention.  This means that there is a computer, reading stored instructions, to inform the device of how to operate and complete the alignment detection functionality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836